PER CURIAM.
We reverse the final judgment and remand for redistribution of the parties’ assets. We agree with the wife’s argument that the court’s valuation of the wife’s cash assets merits reversal. The evidence does not support the trial court’s determination as to the amount of the wife’s cash savings. The trial court ruled that the wife had savings of approximately $17,000. Although the record does not present a clear picture of her cash savings, it fails to support the finding that she had $17,000 in savings. Instead, the wife apparently had certificates of deposit for $5000, $900 and $500; and a savings account containing $3000.
Reversed and remanded with directions.